Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00282-CV

                                          IN RE Michael C. SMITH

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 13, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 7, 2015, relator Michael C. Smith filed a petition for writ of mandamus and a

motion for emergency stay pending a ruling on the mandamus petition. The court has considered

the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus and the motion for emergency stay are

denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding arises out of Cause No. DC-14-46, styled Rio Grande City Consolidated Independent School District
v. Descon Construction, L.P., et al., pending in the 229th Judicial District Court, Starr County, Texas, the Honorable
Ana Lisa Garza presiding.